Citation Nr: 1037377	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-34 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served in the Philippine Commonwealth Army and had 
Recognized Guerilla service from July 1945 to February 1946.  The 
Veteran died in December 2002.  The Veteran's widow is the 
appellant.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila 
Philippines, which denied service connection for cause of death.  
The appellant disagreed, and this matter is properly before the 
Board for adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran died in December 2002; the death certificate lists 
the immediate cause of death as hemorrhagic stroke, due to 
hypertensive heart disease; an autopsy was not performed.  

2.	At the time of the Veteran's death, service connection was not 
in effect for any disability.

3.	The evidence shows that the Veteran's hypertensive heart 
disease did not have its onset during service, did not develop 
within one year of his discharge, and is not otherwise related 
to a disease or injury of service origin.

4.	No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.



CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  The appellant received notice in compliance with 
Hupp in March 2006.  The letter notified the appellant of the 
information and evidence needed to substantiate and complete her 
claim for service connection for cause of death, including what 
part of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§  3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under the 
VCAA.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issue here 
on appeal have been obtained and are associated with the 
Veteran's claims file, and the appellant does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the appellant's claim. 

The Veteran's widow contends that the Veteran contracted malaria 
in service, with symptoms of chills, night sweats, fever, and 
difficulty breathing.  She treated him with herbal medicines 
because there were no hospitals.  She asserts that he had been 
ill since that time.  She further contends that his pulmonary 
condition worsened due to chronic, severe coughing, and his 
hypertensive heart disease was the result of or was aggravated by 
his military service.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service-connected disability to be the principal 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death.  For a service-
connected disability to constitute a contributory cause of death, 
it is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  In determining whether the disability that 
resulted in the death of the Veteran was the result of active 
service, the laws and regulations pertaining to basic service 
connection apply.  38 U.S.C.A. § 1310(a).

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection, the following must be 
shown:  (1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical diagnosis 
or to address questions of medical causation; lay statements do 
not constitute competent medical evidence for these purposes.  
Lay testimony, however, is competent to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, or 
describes symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the hypertension was 
manifest to a degree of ten percent or more within one year from 
the date of separation from service.  See 38 C.F.R. § 3.307.  
 Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

The service records show that the Veteran was not service-
connected for any disability.  The death certificate shows that 
the Veteran's immediate cause of death was a hemorrhagic stroke, 
due to hypertensive heart disease.  The evidence of record shows 
that the Veteran was wounded by a pointed stick during patrol and 
treated by civilians.  However, there is no indication that the 
Veteran was diagnosed with malaria or any heart condition while 
in service.  Furthermore, the Veteran's hypertensive heart 
condition did not manifest to a degree of ten percent or more 
within one year from the date of separation from service.  The 
death certificate shows that the onset of the hypertension was 10 
years before the Veteran's death, 46 years after his recognized 
guerilla service.  

The Good Samaritan Hospital treatment records show treatment in 
February 2000 for an acute stroke and noted a history of 
hypertension.  However, there is no indication that the 
hypertension began in service.

Treatment records from Northridge Hospital dated in December 2002 
show the Veteran was admitted due to a hemorrhagic stroke and 
also noted a history of hypertension.  The records pertain to 
treatment given just prior to the Veteran's death, and does not 
show a link between the Veteran's hypertension and his military 
service.

The Board finds that the appellant's testimony that the Veteran 
had malaria that aggravated the hypertension which contributed to 
his cause of death is of no probative value.  There is no 
evidence of record that suggests that the Veteran was diagnosed 
with malaria at any time.  There is no indication that she is 
qualified to associate the malaria condition with his 
hypertensive heart disease because, while she is competent to 
report symptoms, she is not competent to provide evidence on 
questions of etiology or diagnosis.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  Thus, the Board finds that this statement is outweighed 
by the death certificate which lists the cause of death as a 
hemorrhagic stroke due to hypertensive heart disease.  As such, 
the Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  The Board considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for cause of death is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


